51 So. 3d 1238 (2011)
Michelle ROWE f/k/a Michelle Borysek-Rodriguez, Appellant,
v.
Jose A. RODRIGUEZ-SCHMIDT, Appellee.
No. 2D10-487.
District Court of Appeal of Florida, Second District.
January 19, 2011.
Victor R. Smith and Sergiu Gherman of Frost Van Den Boom & Smith, P.A., Bartow, for Appellant.
C. Nathaniel White, Bartow, for Appellee.
NORTHCUTT, Judge.
Jose Rodriguez-Schmidt filed a postdissolution petition seeking to reduce the child support he pays Michelle Rowe and to modify his obligation to pay the unreimbursed medical expenses of the parties' child. The circuit court granted the petition, and Ms. Rowe has appealed on numerous grounds. We affirm without discussion on all her points save one.[1]
We reverse the circuit court's determination that each party should be responsible for half of the child's unreimbursed medical expenses. If such noncovered expenses are not factored into the child support guidelines calculation, and they were not in this case, responsibility for the expenses should be apportioned based on the parties' relative incomes. See Wilcox v. Munoz, 35 So. 3d 136, 141 (Fla. 2d DCA 2010); Martinez v. Martinez, 911 So. 2d 288, 289-90 (Fla. 2d DCA 2005). Mr. Rodriguez-Schmidt's income is greater than his former wife's. We reverse and remand with directions to recalculate the parties' responsibility for the child's unreimbursed medical expenses based on their relative incomes.
Affirmed in part, reversed in part, and remanded.
DAVIS and BLACK, JJ., Concur.
NOTES
[1]  Mr. Rodriguez-Schmidt also asked the court to award him the income tax deduction for his son. The court did so, but Ms. Rowe does not challenge that decision on appeal.